Exhibit 10.11

FORM OF WARRANT

NEITHER THIS WARRANT NOR THE WARRANT STOCK (AS HEREINAFTER DEFINED) HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THIS WARRANT AND THE WARRANT STOCK MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH THE ACT AND SUCH LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT.

THIS WARRANT IS SUBJECT TO THE TERMS OF THE SECURITIES PURCHASE AGREEMENT, DATED
AS OF DECEMBER 31, 2007 BETWEEN THE COMPANY AND STANFORD INTERNATIONAL BANK
LTD., A COPY OF WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICES OF THE
COMPANY, AND ANY TRANSFERS AND TRANSFEREES OF THIS WARRANT AND THE WARRANT STOCK
ARE SUBJECT TO THE TERMS AND CONDITIONS OF SUCH AGREEMENT

Warrant No. A-            

WARRANT

For the Purchase of Common Stock of

BROADBAND MULTIMEDIA SYSTEMS, LTD.

a company organized under the laws of the British Virgin Islands

VOID AFTER 5:00 P.M., EASTERN STANDARD TIME, ON                     , 2012.

 

             Shares                            , 2007

FOR VALUE RECEIVED, BROADBAND MULTIMEDIA SYSTEMS, LTD., a company organized
under the laws of the British Virgin Islands (the “Company”), hereby certifies
that                                          (the “Holder”), is entitled,
subject to the provisions of this Warrant, to purchase from the Company
             shares of common stock (the “Common Shares”), par value $0.001 per
share (“Common Stock”), of the Company at an exercise price per Common Share
equal to $             per Common Share (the “Exercise Price”), during the
period commencing on the date hereof and expiring at 5:00 P.M., Eastern Standard
time, on the fifth (5th) anniversary thereof.

The number of Common Shares to be received upon the exercise of this Warrant may
be adjusted from time to time as hereinafter set forth. The Common Shares
deliverable upon such exercise, or the entitlement thereto upon such exercise,
and as adjusted from time to time, are hereinafter sometimes referred to as
“Warrant Stock.” The Warrants issued on the same date hereof bearing the same
terms and conditions as this Warrant shall be collectively referred to as the
“Warrants”.



--------------------------------------------------------------------------------

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.

 

  1. EXERCISE OF WARRANT

(a) By Payment of Cash. This Warrant may be exercised by its presentation and
surrender to the Company at its principal office (or such office or agency of
the Company as it may designate in writing to the Holder hereof), commencing on
                    , 2007 (“Date of Issuance”) and expiring at 5:00 P.M.,
Eastern Standard time, on the fifth (5th) anniversary thereof, with the Warrant
Exercise Form attached hereto duly executed and accompanied by payment (either
in cash or by certified or official bank check or by wire transfer, payable to
the order of the Company) of the Exercise Price for the number of shares
specified in such Form.

The Company agrees that the Holder hereof shall be deemed the record owner of
such Common Shares as of the close of business on the date on which this Warrant
shall have been presented and payment made for such Common Shares as aforesaid
whether or not the Company or its transfer agent is open for business.
Certificates for the Common Shares so purchased shall be delivered to the Holder
hereof within a reasonable time, not exceeding 15 days, after the rights
represented by this Warrant shall have been so exercised. If this Warrant should
be exercised in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the rights of the
Holder hereof to purchase the balance of the shares purchasable hereunder as
soon as reasonably possible.

(b) Cashless Exercise. In lieu of the payment method set forth in Section 1(a)
above, the Holder may elect to exchange all or some of this Warrant for the
Common Shares equal to the value of the amount of this Warrant being exchanged
on the date of exchange. If the Holder elects to exchange this Warrant as
provided in this Section 1(b), the Holder shall tender to the Company this
Warrant for the amount being exchanged, along with written notice of the
Holder’s election to exchange some or all of this Warrant, and the Company shall
issue to the Holder the number of Common Shares computed using the following
formula:

 

  X =  

Y (A-B)

        A    

 

    Where:    X =    The number of Common Shares to be issued to the Holder.    
   Y =    The number of Common Shares covered by this Warrant in respect of
which the cashless exercise election is made pursuant to this Section 1(b).    
   A =    The Market Price of one Common Share.        B =    The Exercise Price
(as adjusted to the date of such calculation).

The Warrant exchange shall take place on the date specified in the notice or if
the date the notice is received by the Company is later than the date specified
in the notice, on the date the notice is received by the Company.

 

2



--------------------------------------------------------------------------------

As used herein in the phrase “Market Price” at any date shall be deemed to be
the last reported sale price or the closing price of the Common Stock on any
exchange (including the National Association of Securities Dealers Automated
Quotation System (“Nasdaq”)) on which the Common Stock is listed or the closing
price as quoted on the OTC Bulletin Board, or, in the case no such reported sale
takes place on such day, the average of the last reported sales prices or
quotations for the last five trading days, in either case as officially reported
or quoted by the principal securities exchange or the OTC Bulletin Board, and if
the Common Stock is not listed or quoted as determined in good faith by
resolution of the Board of Directors of the Company, based on the best
information available to it.

 

  2. COVENANTS BY THE COMPANY

The Company covenants and agrees as follows:

(a) Reservation of Shares. During the period within which the rights represented
by this Warrant may be exercised, the Company shall, at all times, reserve and
keep available out of its authorized capital stock, solely for the purposes of
issuance upon exercise of this Warrant, such number of its Common Shares as
shall be issuable upon the exercise of this Warrant. If at any time the number
of authorized Common Shares shall not be sufficient to effect the exercise of
this Warrant, the Company will take such corporate action as may be necessary to
increase its authorized but unissued Common Shares to such number of shares as
shall be sufficient for such purpose. The Company shall have analogous
obligations with respect to any other securities or property issuable upon
exercise of this Warrant.

(b) Valid Issuance. All Common Shares which may be issued upon exercise of the
rights represented by this Warrant included herein will be, upon payment
thereof, validly issued, fully paid, non-assessable and free from all taxes,
liens and charges with respect to the issuance thereof.

(c) Taxes. All original issue taxes payable in respect of the issuance of Common
Shares upon the exercise of the rights represented by this Warrant shall be
borne by the Company, but in no event shall the Company be responsible or liable
for income taxes or transfer taxes upon the issuance or transfer of this Warrant
or the Warrant Stock.

(d) Fractional Shares. The Company shall not be required to issue certificates
representing fractions of Common Shares. In lieu of any fractional interests,
the Company shall make a cash payment equal to the Exercise Price multiplied by
such fraction.

 

  3. EXCHANGE OR ASSIGNMENT OF WARRANT

This Warrant is exchangeable, without expense, at the option of the Holder, upon
presentation and surrender hereof to the Company for other Warrants of different
denominations, entitling the Holder to purchase in the aggregate the same number
of Common Shares purchasable hereunder. Subject to the provisions of this
Warrant and the receipt by the Company of any required representations and
agreements, upon surrender of this Warrant to the Company with the Warrant
Exercise Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without additional charge, execute and deliver
a new Warrant in the name of the assignee named in such instrument of assignment
and this Warrant shall promptly be canceled. In the

 

3



--------------------------------------------------------------------------------

event of a partial exercise of this Warrant, the new Warrants issued to the
assignee and the Holder shall make reference to the aggregate number of shares
of Warrant Stock issuable upon exercise of this Warrant.

 

  4. RIGHTS OF THE HOLDER

The Holder shall not, by virtue hereof, be entitled to any voting or other
rights of a stockholder of the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.

 

  5. ADJUSTMENT OF EXERCISE PRICE

(a) Stock Splits, Subdivisions or Combinations; Common Stock Dividends;
Reclassification. If the Company, at any time while this Warrant is outstanding,
(a) shall fix a record date for the effectuation of a split, subdivision or
combination of the outstanding shares of Common Stock, (b) shall pay a stock
dividend on its Common Stock, or (c) issue by reclassification of shares of
Common Stock any shares of capital stock of the Company, then (i) the Exercise
Price shall be multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event and (ii) the number of shares of the Warrant Stock shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Common Stock outstanding immediately after such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event. Any adjustment made pursuant to this Section 5(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution or, in the case
of a subdivision or re-classification, shall become effective immediately after
the effective date thereof.

(b) Rights; Options; Warrants or Other Securities. If the Company, at any time
while this Warrant is outstanding, shall fix a record date for the issuance of
rights, options, warrants or other securities to the holders of its Common Stock
entitling them to subscribe for or purchase, convert to, exchange for or
otherwise acquire shares of Common Stock for no consideration or at a price per
share less than the Exercise Price, the Exercise Price shall be multiplied by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such issuance or sale plus the number of shares
of Common Stock which the aggregate consideration received by the Company would
purchase at the Exercise Price, and the denominator of which shall be the number
of shares of Common Stock outstanding immediately prior to such issuance date
plus the number of additional shares of Common Stock offered for subscription,
purchase, conversion, exchange or acquisition, as the case may be. Such
adjustment shall be made whenever such rights, options, warrants or other
securities are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options, warrants or other securities.

(c) Subscription Rights. If the Company, at any time while this Warrant is
outstanding, shall fix a record date for the distribution to holders of its
Common Stock, evidence of its indebtedness or assets or rights, options,
warrants or other security entitling them to subscribe for or purchase, convert
to, exchange for or otherwise acquire any security (excluding those referred to
in

 

4



--------------------------------------------------------------------------------

Sections 5(a) and 5(b) above), then in each such case the Exercise Price at
which this Warrant shall thereafter be exercisable shall be determined by
multiplying the Exercise Price in effect immediately prior to such record date
by a fraction, the numerator of which shall be the per-share Market Price on
such record date less the then fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of Common Stock as determined by the Board of Directors in
good faith, and the denominator of which shall be the Exercise Price as of such
record date; provided, however, that in the event of a distribution exceeding
10% of the net assets of the Company, such fair market value shall be determined
by an appraiser selected in good faith by the registered owners of a majority of
the Warrant Stock then outstanding; and provided, further, that the Company,
after receipt of the determination by such appraiser shall have the right to
select in good faith an additional appraiser meeting the same qualifications, in
which case the fair market value shall be equal to the average of the
determinations by each such appraiser. Such adjustment shall be made whenever
any such distribution is made and shall become effective immediately after the
record date mentioned above.

(d) Rounding. All calculations under this Section 5 shall be made to the nearest
cent or the nearest l/l00th of a share, as the case may be.

(e) Notice of Adjustment. Whenever the Exercise Price is adjusted pursuant to
this Section 5, the Company shall promptly deliver to the Holder a notice
setting forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment. Such notice shall be signed by
the chairman, president or chief financial officer of the Company.

(f) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any shares so owned or held shall be considered
an issue or sale of Common Stock by the Company.

(g) Change of Control; Compulsory Share Exchange. In case of (A) any Change of
Control Transaction (as defined below) or (B) any compulsory share exchange
pursuant to which the Common Stock is converted into other securities, cash or
property (each, an “Event”), lawful provision shall be made so that the Holder
shall have the right thereafter to exercise this Warrant for shares of stock and
other securities, cash and property receivable upon or deemed to be held by
holders of Common Stock following such Event, and the Holder shall be entitled
upon such Event to receive such amount of shares of stock and other securities,
cash or property as the shares of the Common Stock of the Company into which
this Warrant could have been exercised immediately prior to such Event (without
taking into account any limitations or restrictions on the exercisability of
this Warrant) would have been entitled; provided, however, that in the case of a
transaction specified in (A), above, in which holders of the Company’s Common
Stock receive cash, the Holder shall have the right to exercise the Warrant for
such number of shares of the surviving company equal to the amount of cash into
which this Warrant is then exercisable, divided by the fair market value of the
shares of the surviving company on the effective date of such Event. The terms
of any such Event shall include such terms so as to continue to give to the
Holder the right to receive the securities, cash or property set forth in this
Section 5(g) upon any exercise or redemption following

 

5



--------------------------------------------------------------------------------

such Event, and, in the case of an Event specified in (A), above, the successor
corporation or other entity (if other than the Company) resulting from such
reorganization, merger or consolidation, or the person acquiring the properties
and assets, or such other controlling corporation or entity as may be
appropriate, shall expressly assume the obligation to deliver the securities or
other assets which the Holder is entitled to receive hereunder. The provisions
of this Section 5(g) shall similarly apply to successive Events. “Change of
Control Transaction” means the occurrence of any (i) merger or consolidation of
the Company with or into another entity, unless the holders of the Company’s
securities immediately prior to such transaction or series of transactions
continue to hold at least 50% of such securities following such transaction or
series of transactions, (ii) a sale, conveyance, lease, transfer or disposition
of all or substantially all of the assets of the Company in one or a series of
related transactions or (iii) the execution by the Company of an agreement to
which the Company is a party or by which it is bound, providing for any of the
events set forth above in (i) or (ii); provided however, that the Company’s
merger with Forefront BVI, Ltd. will not be considered a Change of Control
Transaction.

(h) Issuances Below Exercise Price. If the Company, at any time while this
Warrant is outstanding:

(i) issues or sells, or is deemed to have issued or sold, any Common Stock;

(ii) in any manner grants, issues or sells any rights, options, warrants,
options to subscribe for or to purchase Common Stock or any stock or other
securities convertible into or exchangeable for Common Stock (such rights,
options or warrants being herein called “Options” and such convertible or
exchangeable stock or securities being herein called “Convertible Securities”);
or

(iii) in any manner issues or sells any Convertible Securities;

for (a) with respect to paragraph (i) above, a price per share, or (b) with
respect to paragraphs (ii) or (iii) above, a price per share for which Common
Stock issuable upon the exercise of such Options or upon conversion or exchange
of such Convertible Securities is, less than the Exercise Price in effect
immediately prior to such issuance or sale, then, immediately after such
issuance, sale or grant, the Exercise Price shall be reduced to a price equal to
the price per share of the Common Stock sold or the exercise price or conversion
price of the Options and Convertible Securities, as applicable. No modification
of the issuance terms shall be made upon the actual issuance of such Common
Stock upon conversion or exchange of such Options or Convertible Securities. The
number of Common Shares issuable upon exercise of this Warrant shall be
increased to an amount equal to the quotient of (A) the product of (x) the
Exercise Price in effect immediately prior to the adjustment multiplied by
(y) the number of Common Shares issuable upon exercise of this Warrant
immediately prior to the adjustment, divided by (B) the adjusted Exercise Price.
If there is a change at any time in (i) the exercise price provided for in any
Options, (ii) the additional consideration, if any, payable upon the issuance,
conversion or exchange of any Convertible Securities or (iii) the rate at which
any Convertible Securities are convertible into or exchangeable for Common
Stock, then immediately after such change the Exercise Price shall be adjusted
to Exercise Price which would have been in effect at such time had such Options
or Convertible Securities still outstanding provided for such changed

 

6



--------------------------------------------------------------------------------

exercise price, additional consideration or changed conversion rate, as the case
may be, at the time initially granted, issued or sold; provided that no
adjustment shall be made if such adjustment would result in an increase of the
Exercise Price then in effect. Notwithstanding the foregoing, the provisions of
this Section 5(h) shall not apply to the Company’s issuing or selling of Common
Stock, Options or Convertible Securities, at any time while this Warrant is
outstanding, (A) pursuant to an employee stock option plan or (B) in connection
with an acquisition.

(i) Effect on Exercise Price of Certain Events. For purposes of determining the
adjusted Exercise Price under Section 5(h), the following shall be applicable:

(i) Calculation of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor, without deducting any expenses paid or
incurred by the Company or any commissions or compensations paid or concessions
or discounts allowed to underwriters, dealers or others performing similar
services in connection with such issue or sale. In case any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities listed or quoted on a national securities
exchange or national quotation system, in which case the amount of consideration
received by the Company will be the arithmetic average of the closing sale price
of such security for the five (5) consecutive trading days immediately preceding
the date of receipt thereof. In case any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the registered owners of a majority of the Warrant
Stock then outstanding. If such parties are unable to reach agreement within 10
days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within 48 hours
of the 10th day following the Valuation Event by an appraiser selected in good
faith by the Company and agreed upon in good faith by the registered owners of a
majority of the Warrant Stock then outstanding. The determination of such
appraiser shall be binding upon all parties absent manifest error.

(ii) Integrated Transactions. In case any Option is issued in connection with
the issue or sale of other securities of the Company, together comprising one
integrated transaction in which no specific consideration is allocated to such
Options by the parties thereto, the Options will be deemed to have been issued
for an aggregate consideration of $0.001.

(iii) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (a) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(b) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

7



--------------------------------------------------------------------------------

(iv) Other Events. If any event occurs that would adversely affect the rights of
the Holder of this Warrant but is not expressly provided for by this Section 5
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Exercise Price so
as to protect the rights of the Holder; provided, however, that no such
adjustment will increase the Exercise Price.

(j) Notice of Certain Events. If:

(i) the Company shall declare a dividend (or any other distribution) on its
Common Stock;

(ii) the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock;

(iii) the Company shall authorize the granting to the holders of all of its
Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights;

(iv) the approval of any stockholders of the Company shall be required in
connection with any capital reorganization, reclassification of the Company’s
capital stock, any consolidation or merger to which the Company is a party, any
sale or transfer of all or substantially all of the assets of the Company, or
any compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; or

(v) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;

then the Company shall cause to be filed at each office or agency maintained for
the purpose of exercise of this Warrant, and shall cause to be delivered to the
Holder, at least 30 calendar days prior to the applicable record or effective
date hereinafter specified, a notice (provided such notice shall not include any
material non-public information) stating (a) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (b) the date on which
such reorganization, reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, transfer or share exchange; provided, however, that the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice.
Nothing herein shall prohibit the Holder from exercising this Warrant during the
30-day period commencing on the date of such notice.

 

8



--------------------------------------------------------------------------------

(k) Increase in Exercise Price. In no event shall any provision in this
Section 5 cause the Exercise Price to be greater than the Exercise Price on the
date of issuance of this Warrant, except for a combination of the outstanding
shares of Common Stock into a smaller number of shares as referenced in
Section 5(a) above.

 

  6. RESTRICTIONS ON EXERCISE

(a) Investment Intent. Unless, prior to the exercise of the Warrant, the
issuance of the Warrant Stock has been registered with the Securities and
Exchange Commission pursuant to the Act, the Warrant Exercise Form shall be
accompanied by a representation of the Holder to the Company to the effect that
such shares are being acquired for investment and not with a view to the
distribution thereof, and such other representations and documentation as may be
reasonably required by the Company, unless in the opinion of counsel to the
Company such representations or other documentation are not necessary to comply
with the Act.

 

  7. RESTRICTIONS ON TRANSFER

(a) Transfer to Comply with the Securities Act of 1933. Neither this Warrant nor
any Warrant Stock may be sold, assigned, transferred or otherwise disposed of
except as follows: (1) to a person who, in the opinion of counsel satisfactory
to the Company, is a person to whom this Warrant or the Warrant Stock may
legally be transferred without registration and without the delivery of a
current prospectus under the Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 7 with respect to any resale, assignment, transfer or other disposition
of such securities; (2) to any person upon delivery of a prospectus then meeting
the requirements of the Act relating to such securities and the offering thereof
for such sale, assignment, transfer or disposition; or (3) to any “affiliate”
(as such term is used in Rule 144 promulgated pursuant to the Act) of the
Holder.

(b) Legend. Subject to the terms hereof, upon exercise of this Warrant and the
issuance of the Warrant Stock, all certificates representing such Warrant Stock
shall bear on the face or reverse thereof substantially the following legend:

“The securities which are represented by this certificate have not been
registered under the Securities Act of 1933, and may not be sold, transferred,
hypothecated or otherwise disposed of until a registration statement with
respect thereto is declared effective under such act, or the Company receives an
opinion of counsel for the Company that an exemption from the registration
requirements of such act is available.”

 

  8. LOST, STOLEN OR DESTROYED WARRANTS

In the event that the Holder notifies the Company that this Warrant has been
lost, stolen or destroyed and provides (a) a letter, in form reasonably
satisfactory to the Company, to the effect that it will indemnify the Company
from any loss incurred by it in connection therewith, and/or (b) an indemnity
bond in such amount as is reasonably required by the Company, the Company having

 

9



--------------------------------------------------------------------------------

the option of electing either (a) or (b) or both, the Company may, in its sole
discretion, accept such letter and/or indemnity bond in lieu of the surrender of
this Warrant as required by Section 1 hereof.

 

  9. SUBSEQUENT HOLDERS

Every Holder hereof, by accepting the same, agrees with any subsequent Holder
hereof and with the Company that this Warrant and all rights hereunder are
issued and shall be held subject to all of the terms, conditions, limitations
and provisions set forth in this Warrant, and further agrees that the Company
and its transfer agent, if any, may deem and treat the registered holder of this
Warrant as the absolute owner hereof for all purposes and shall not be affected
by any notice to the contrary.

 

  10. NOTICES

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
the other party at the following address, or at such other addresses as a party
may designate by five days advance written notice to the other party hereto.

 

Company:

   Broadband Multimedia Systems, Ltd.      c/o Ligent Photonics      2701 Dukane
Drive      Suite 102      St. Charles, IL 60174      Attention: Myron Tan, CFO  
   Telephone: 630-513-7226 Ext. 13      Facsimile: 630-513-9173

Holder:

   Stanford International Bank Ltd.      No. 11 Pavilion Drive      St. John’s,
Antigua      West Indies      Attention: James M. Davis, Chief Financial Officer

 

  11. GOVERNING LAW; DISPUTE RESOLUTION

(a) Governing Law. This Agreement, and all transactions and agreements in
connection herewith, shall be governed by and construed in accordance with the
laws of the State of Florida without regard to principles of conflicts of laws.

(b) Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof shall be finally settled by arbitration
exclusively (i) administered by the International Centre for Dispute Resolution
(the “ICDR”) and

 

10



--------------------------------------------------------------------------------

(ii) under the International Dispute Resolution Procedures of the ICDR (the
“ICDR Rules”). Judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The number of arbitrators
shall be one (1), unless the parties subsequently agree in writing that three
(3) arbitrators shall be appointed to resolve such particular dispute. The
arbitrator(s) shall be appointed exclusively in accordance with the ICDR Rules.
The place of arbitration shall be Miami, Florida. The arbitration proceedings
shall be conducted in English. The parties waive, to the extent permitted under
applicable law, any right that they may have under any law applicable to this
Agreement or any party hereto to object to arbitration hereunder on the basis
that such an agreement was not entered into after a dispute had arisen.

(Signature on the following page)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

 

BROADBAND MULTIMEDIA SYSTEMS, LTD.

By:

 

 

 

12



--------------------------------------------------------------------------------

BROADBAND MULTIMEDIA SYSTEMS, LTD.

WARRANT EXERCISE FORM

The undersigned hereby irrevocably elects (A) to exercise the Warrant dated
                    , 2007 (the “Warrant”), pursuant to the provisions of
Section 1(a) of the Warrant, to the extent of purchasing              shares of
the common stock, par value $0.001 per share (the “Common Stock”), of BROADBAND
MULTIMEDIA SYSTEMS, Ltd. and hereby makes a payment of $             in payment
therefor, or (B) to exercise the Warrant to the extent of purchasing
             shares of the Common Stock, pursuant to the provisions of
Section 1(b) of the Warrant. In exercising the Warrant, the undersigned hereby
confirms that the Common Stock to be issued hereunder is being acquired for
investment and not with a view to the distribution thereof. Please issue a
certificate or certificates representing said shares of Common Stock in the name
of the undersigned or in such other name as is specified below. Please issue a
new Warrant for the unexercised portion of the attached Warrant in the name of
the undersigned or in such other name as is specified below.

 

 

Name of Holder

 

Signature of Holder or Authorized Representative

 

Signature, if jointly held

 

Name and Title of Authorized Representative

 

 

Address of Holder

 

Date